Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/21 has been entered. Claims 25-44 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 and 26 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lys (US 20050063194) 
Regarding claim 25, Lys teaches a remote controlled vehicular light bulb (see [0252] wherein housing can take share of incandescent bulb, Abstract, Fig.69-70, [0254]) said remote controlled light bulb comprising:
a lighting element 707;
a radio unit (transmitters and receivers, 711 and 713);


Regarding claim 26, Lys teaches a remote controlled vehicular light bulb (Fig.70) wherein the lighting element includes at least one light emitting diode ([0259]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Darsy (US 20130057150)
Regarding claim 42, Lys teaches a remote controlled vehicular light said remote controlled light see [0252] wherein housing can take share of incandescent bulb, Abstract, Fig.69-70, [0254]) comprising:
a lighting element 707;
a radio unit (transmitters and receivers, 711 and 713);
a controller (processor 705, [0250]-[0256]), the controller configured to control illumination ([0253]) of the lighting element based upon a control signal received by the 0120],[0162],[0164],[0204] which apply to the light bulb in Fig.70 because in [0254] Lys discloses: In an embodiment of the invention, the other device is a laptop computer, the data connection is a DMX data track, and the data is sent according to the DMX-512 protocol to the smart light bulb 701. Processor 705 then processes the data to control the illumination source 707 in a manner similar to that described above in connection with other embodiments of the invention; also see [0255]-[0262), and a housing, the housing comprising a base  (portion that 705 is indicated), and a bulb 703 ([0022],[0252],[0285]) the housing configured to interface and receive power from a standard vehicular light bulb socket or be configured to be removably mountable to a vehicle.
Lys does not teach an expected unique identifier for the wireless vehicle lamp.
Darsy teaches a wireless vehicle lamp (Fig.2 and the corresponding text) with an expected unique identifier ([0032]-[0033] and Fig.2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a unique identifier as disclosed in Darsy in the device of Lys in order to encode the ID data in the signal ([0033] in Darsy). 

Regarding claim 43, Lys in view of Darsy teaches remote control vehicular light, wherein the control signal includes a command, the command specifying whether the lighting element should illuminate and/or in what fashion the lighting element should illuminate ([0014] and [0252] in Lys; also see illumination control in [0257] and illumination control throughout Lys’s disclosure).

Claims 32-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Morgan (US 20040160199)
Regarding claim 32, Lys teaches a remotely controlled vehicular lighting system, the system comprising:
at least one vehicular light (see [0252] wherein housing can take share of incandescent bulb, Abstract, Fig.69-70, [0254]), each of the at least one vehicular light comprising, radio unit (transmitters and receivers, 711 and 713); and a microprocessor ([0286]); a controller (processor 705, [0250]-[0256]); the controller configured to generate a control signal.
Lys does not teach the control signal comprising: a first unique identifier which is associated with the controller, a second unique identifier which is associated with the intended recipient vehicular light of the at least one vehicular light, and a command;
wherein, the microprocessor of each of the at least one vehicular light is configured to receive, via the radio unit, the control signal from the controller and execute the command if the vehicular light has been operatively paired with the controller associated with the first unique identifier and the vehicular light is associated with the second unique identifier.
 Morgan teaches use of multiple unique identifiers, wherein the identifiers facilitate the communication of information between respective lighting units and one or more lighting system controllers (see in Morgan [0224] More specifically, one embodiment of the present invention is directed to a system of multiple controllable lighting units coupled together in any of a variety of configurations to form a networked 
Therefore use of plurality of unique identifiers is well known in the art and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use first and second identifier from the teachings of Morgan in the device of Lys in order to facilitate the communication of information between respective lighting units and one or more lighting system controllers (also see [0237], [0328], [0023] in Morgan). 

Regarding claim 33, Lys in view of Morgan teaches the remotely controlled vehicular lighting system, wherein each of the at least one vehicular light is configured to interface and draw power from a preexisting vehicular light bulb socket ([0252] in Lys).

Regarding claim 34, Lys in view of Morgan teaches the remotely controlled vehicular lighting system, wherein the command specifies a desired behavior of the vehicular light ([0014] and [0252] in Lys; also see illumination control in [0257]).

Regarding claim 35, Lys in view of Morgan teaches the remotely controlled vehicular lighting system, wherein each of the at least one vehicular light includes a lighting element (707, [0259] in Lys).

Regarding claim 36, Lys in view of Morgan teaches the remotely controlled vehicular lighting system, wherein the command specifies whether the lighting element should illuminate and/or in what fashion the lighting element should illuminate ([0293], [0295], [0297], [0298], [0300], [0304] in Lys).

Regarding claim 39, Lys in view of Morgan teaches the remotely controlled vehicular lighting system, wherein the controller includes an actuator, the actuator configured for use in selecting between the command to be sent in the control signal from a plurality of selectable commands (last 3 lines in [0263],[0283],[0284],[0302], [0304] of Morgan).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Clifford (US 20140085072)
Regarding claim 27, Lys teaches the invention set forth in claim 25 above, but is silent regarding the lighting element includes a plurality of light sources which are configured to be illuminated in tandem and/or individually as commanded by the controller.

From the teachings of Clifford, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use controller for multiple light source in the device of Lys in order to control the plurality of light sources ([0040]).
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Simmons (US 20090122571)
Regarding claim 28, Lys teaches the invention set forth in claim 25 above, but is silent regarding the controller is configured to transmit a repeater signal via the radio unit.
Simmons teaches a lighting element controller configured to transmitting repeater signal (claim 15 of Simmons). 
From the teachings of Simmons, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit repeater signal in the device of Lys in order to make up for path losses and interference issues. 
 
Regarding claim 31, Lys in view of Simmons teaches the remote controlled vehicular light bulb, wherein the controller and radio unit are embedded in a single integrated circuit ([0024],[0056] in Simmons).

 Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Bradley (US 20080122606)
Regarding claim 29, Lys teaches the invention set forth in claim 25 above, but is silent regarding the controller is configured to detect a fault condition in the remote controlled vehicular light bulb.
Bradley teaches the controller is configured to detect a fault condition in the remote controlled vehicular light bulb ([0146]-[0147]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the fault detection feature in the controller in the device of Lys in order to sense failures in the lamp ([0147]). 
 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Bradley and further in view of McCollough US 20070109142)
Regarding claim 30, Lys in view of Bradley teaches the invention set forth in claim 29 above, but is silent regarding the controller is configured to transmit a fault indication signal via the radio unit.
McCollough teaches the controller for a wireless street light system that is configured to transmit a fault indication signal via the radio unit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the fault indication signal feature in the .
 
Claims 37, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Morgan (US 20040160199) and further in view of Simmons 
Regarding claim 37, Lys in view of Morgan teaches the invention set forth in claim 32 above, but is silent regarding the microprocessor of each of the at least one vehicular light is further configured to generate a status signal, via the radio unit, indicating the status of that vehicular light.
Simmons teaches the microprocessor of each of the at least one vehicular light is further configured to generate a status signal, via the radio unit, indicating the status of that vehicular light. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the indicating signal features in the device of Lys in view of Morgan, as disclosed in Simmons in order to generate display based on the status/indicating signal ([0043] and claim 8 in Simmons).

Regarding claim 38, Lys in view of Morgan  and Simmons teaches the controller includes an indicia, the indicia indicating the status of one of the at least one vehicular light as indicated by the status signal generated by that vehicular light ([0043] and claim 8 in Simmons, wherein the display can be indicia). 

.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lys (US 20050063194) in view of Morgan (US 20040160199) and further in view of Recker (US 20100141153)
Regarding claim 40, Lys in view of Morgan teaches the invention set forth in claim 32 above, but is silent regarding the control signal generated by the controller is encrypted and the microprocessor of each of the at least one vehicular light is configured to decrypt the signal.
Recker teaches the control signal generated by the controller is encrypted and the microprocessor of each of the at least one vehicular light is configured to decrypt the signal ([0155] in Recker).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the encryption element in the device of Lys in view of Morgan, as disclosed in Recker in order to provide security ([0155] in Recker).  
 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lys in view of Darsy and further in view of Bradley and McCollough
Regarding claim 44, Lys in view of Darsy teaches the invention set forth in claim 42 above, but is silent regarding the controller is configured to detect one or more fault condition in the remote control vehicular light and, when one of the one or more fault condition is detected, transmit a status signal indicating presence of that fault condition.
McCollough teaches the controller for a wireless street light system that is configured to transmit a fault indication signal via the radio unit (claim 14 of McCollough).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the fault detection feature in the controller as disclosed in Bradley and to add the fault indication signal feature in the controller as disclosed in Mccollough in the device of Lys in view of Darsy in order to sense failures in the lamp ([0147] in Mccollough). 
 					Other art
[0465] in 20160330825 
CN 201046684, US 20120080944-[0268], US 20110163668-[0029],  
Response to Arguments
The arguments filed by the Applicant on 5/2/21 is acknowledged. However, they are moot in view of new grounds of rejection. Applicant did not provide any specific Remarks or arguments for the previous office action and its prior art.
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875